Filed 12/31/13 P. v. Mincey CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C074031

         v.                                                                     (Super. Ct. No. CRF130138)

MARY JANE MINCEY,

                   Defendant and Appellant.




         Appointed counsel for defendant Mary Jane Mincey asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Because this matter was resolved by plea, the facts are taken from the stated
factual basis contained in the felony plea form and the presentence probation report.



                                                             1
       Defendant was driving a vehicle and fled from a sheriff’s deputy who tried to
conduct a traffic stop. During a high-speed chase lasting approximately 22 minutes,
defendant reached speeds up to 130 miles per hour, running through stop signs, driving
against traffic on the freeway, crossing medians, and swerving through other vehicles.
The deputy was in uniform and the deputy’s vehicle was distinctively marked. During
the chase, defendant saw at least one of the lighted red lamps on the deputy’s vehicle and
heard the siren.
       Defendant pleaded guilty to evading a peace officer with wanton and willful
disregard for the safety of persons or property. (Veh. Code, § 2800.2.) The trial court
dismissed the remaining counts, denied probation and sentenced defendant to the upper
term of three years in state prison. The trial court also awarded defendant 37 days of
presentence custody credit and ordered her to pay a $280 restitution fund fine (Pen. Code,
§ 1202.4), a $280 parole revocation fine suspended unless parole is revoked (Pen. Code,
§ 1202.45), a $40 court security fee (Pen. Code, § 1465.8, subd. (a)(1)), a $30 court
facilities assessment (Gov. Code, § 70373), and a $4 emergency medical air
transportation fee (Gov. Code, § 76000.10). Defendant did not obtain a certificate of
probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.




                                              2
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                                  MAURO              , J.


We concur:


             HULL                    , Acting P. J.


             DUARTE                 , J.




                                             3